Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a touch control unit, electrically connected to the touch circuit board and configured to receive and process a touch signal from the touch circuit board to generate touch coordinate information; and 
a pressure control unit, electrically connected to the pressure detecting elements and configured to receive and process a pressure signal detected by the pressure detecting elements in the pressure sensitive input region to generate touch pressure information.” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites a “touch control unit” and a “pressure control unit”. In light of specification it is not clear if these units are hardware software or combination therein. Therefore, deemed indefinite. 
Claims 2-17 are also rejected as per claim dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gralewski (US 20110193813) in view of Bashore (US 20190187792).                                                                                                                                                                                                                                                                                                                              

Regarding claim 1 Gralewski teach a touchpad device (fig. 1, item 104), comprising: 
a touch circuit board (fig. 1 touchpad circuit board 108), comprising a touchable zone (fig. 1, item 101); 
at least two pressure detecting elements (fig. 1, item 102 and item 103 in conjunction with switch 111), located below (fig. 1 switch 111 is below touchpad circuit board 108, [0018] he switch 111 detects depression of itself when the input applies pressure to the button area (102 and 103 combined) ) the touch circuit board (fig. 1, item 108 ) and corresponding to at least one pressure sensitive input region in the touchable zone ([0018] he switch 111 detects depression of itself when the input applies pressure to the button area (102 and 103 combined) ); 
a touch control unit, electrically connected to the touch circuit board and configured to receive and process a touch signal from the touch circuit board ([0037] controller integrated circuit 110 may be configured to coordinate input detection by collecting signals from the touchpad circuit board 108 and the switch 111) to generate touch coordinate information ([0003]  touchpad is configured to detect a presence of an input at a location on the touchpad); and 
a pressure control unit (controller integrated circuit 110), electrically connected to the pressure detecting elements (fig. 1, item 102 and item 103 in conjunction with switch 111) 

Gralewski is silent on receive and process a pressure signal detected by the pressure detecting elements in the pressure sensitive input region to generate touch pressure information.

However, Bashore teach receive and process a pressure signal detected by the pressure detecting elements in the pressure sensitive input region to generate touch pressure information ([0028]).
Therefore, it would have been obvious to one of the ordinary skilled in the art combine Gralewski in light of Bashore so that it may include receive and process a pressure signal detected by the pressure detecting elements in the pressure sensitive input region to generate touch pressure information.
The motivation is to provide a system and method for dynamically cancelling haptic feedback in certain areas of a touchpad, and/or to dynamically isolating haptic feedback in certain areas of the touchpad, may enhance flexibility, utility and functionality of the touchpad.

Regarding claim 2 Gralewski in view of Bashore teach a driving device (Bashore: [0058] Processor 2052 may communicate with a user through control interface 2058 and display interface 2056 coupled to a display 2054. The display 2054 may be, for example, a TFT LCD (Thin-Film-Transistor Liquid Crystal Display) or an OLED (Organic Light Emitting Diode) display, or other appropriate display technology. The display interface 2056 may comprise appropriate circuitry for driving the display ) and at least one feedback element, wherein the driving device is electrically connected to the feedback element to drive, according to the pressure signal ([0025]), the feedback element to actuate (Bashore: [0004] computer readable medium may have stored thereon a sequence of instructions which, when executed by a processor, causes the processor to execute a method, the method including detecting, by a first sensor of a touchpad, an input at an input surface of the touchpad; associating the detected input with an input area of the touchpad; detecting, by a second sensor of the touchpad, a contact at the input surface of the touchpad; associating the detected contact with a cancellation area of the touchpad; transmitting, by a first haptic engine of the touchpad, a first haptic feedback signal in response to the detecting of the input in the input area; detecting that a set period of time has elapsed since the transmitting of the first haptic feedback signal; and transmitting, by a second haptic engine of the touchpad, a second haptic feedback signal in response to the detecting of the contact in the contact area, the second haptic feedback signal being an inverse of the first haptic feedback signal). 

Regarding claim 3 Gralewski in view of Bashore teach wherein the pressure control unit ([0058] Processor 2052) is electrically connected to the driving device ([0058] circuitry for driving) to enable the driving device according to the pressure signal (claim 21, wherein the processor is configured to: associate an input detected by one or more of the plurality of pressure sensors with an input area of the touchpad).

Regarding claim 4 Gralewski in view of Bashore teach wherein the feedback element is an actuating feedback element ([0003] haptic response component is also provided for generating a haptic response in response to application of a pressure from the input to the button area), a sound feedback element, or a light-emitting feedback element ([0066]). 
Regarding claim 5 Gralewski teach wherein the actuating feedback element (fig. 1, 109, 111, 105) is located below the touch circuit board (fig. 1, 108), and a vertical projection of the actuating feedback element on the touch circuit board overlaps the pressure sensitive input region (fig. 1).

Regarding claim 6 Gralewski teach wherein the at least two pressure detecting elements (fig. 1, item 102 and item 103 in conjunction with switch 111) respectively correspond to a pressure sensitive input region in the touchable zone, to respectively serve as a left pressure sensitive input region and a right pressure sensitive input region (fig. 1, item 102 and item 103 is in left and right).

Regarding claim 7 Gralewski teach wherein the actuating feedback element (fig. 1, 109, 111, 105) is located below the touch circuit board and corresponds to both the left pressure sensitive 14input region and the right pressure sensitive input region (fig. 1, item 102 and item 103 is in left and right).

Regarding claim 10 Gralewski in view of Bashore teach wherein the pressure detecting elements comprise four pressure detecting elements to form the pressure sensitive input region and detect the pressure signal generated in the pressure sensitive input region (Bashore: [0025] plurality of … a fourth pressure sensor 220D is positioned at a fourth corner portion of the touch-display area 208. The touchpad 108 may include more, or fewer, pressure sensors  220, in various different arrangements and/or in various different positions, or combinations of positions,).

Regarding claim 11 Gralewski teach wherein the pressure sensitive input region is located in a middle region of the touchable zone ([0018] he switch 111 in the middle,  detects depression of itself when the input applies pressure to the button area and fig. 1).

Regarding claim 13 Gralewski in view of Bashore teach herein the touch circuit board is located on a supporting base on two sides of a keyboard frame (Bashore: fig. 1 and fig. 7), the pressure detecting elements and the actuating feedback element are located on a lower surface of the touch circuit board (Gralewski :fig. 1), and the actuating feedback element (Bashore: fig. 2, item 240A) is located between the pressure detecting elements (Bashore: fig. 2, item 22A, 220B).

Regarding claim 14 Gralewski teach wherein a surface cover plate (fig. 1, 101) is further provided on an upper surface of the touch circuit board (fig. 1, 108).

Regarding claim 15 Gralewski in view of teach wherein a buffer layer (Bashore: fig. 7, top part of the substrate) is further provided between the touch circuit board and the supporting base (Bashore: fig. 7, lower part of the substrate).

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gralewski (US 20110193813) in view of Bashore (US 20190187792) as applied to claim 15 above, and further in view of Costante (US 20190391677 A1).
Regarding claim 16 Gralewski does not teach wherein a supporting portion extends from the supporting base to extend below the pressure detecting elements, and upward urging elements are disposed on the supporting portion to respectively correspond to the pressure detecting elements.
However, Costante teach wherein a supporting portion extends from the supporting base to extend below the pressure detecting elements, and upward urging elements (fig. 9, 934) are disposed on the supporting portion to respectively correspond to the pressure detecting elements (fig. 9).

Therefore, it would have been obvious to one of the ordinary skilled in the art combine Gralewski in light of Costante so that it may include wherein a supporting portion extends from the supporting base to extend below the pressure detecting elements, and upward urging elements are disposed on the supporting portion to respectively correspond to the pressure detecting elements.
The motivation is to a trackpad with capacitive force sensing and haptic feedback.

Regarding claim 17 Gralewski in view of Bashore and Costante teach wherein a base shell is further disposed below the keyboard frame (Bashore: fig. 1A), and supporting blocks (fig. 9, 920) respectively protrude from the base shell at positions corresponding to the pressure detecting elements (Contante: fig. 9, 908).

Allowable Subject Matter
Claims 8-9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. US 20140035849


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625